Title: To James Madison from Adam Stephen, 3 March 1790
From: Stephen, Adam
To: Madison, James


Dr Sir,
Martinburg 3d March 1790
We were Sorry to hear of your being taken ill at George Town, but rejoiced to see you Correcting the Schedule of the Census at New york.
Mr Hamilton has discoverd great extent of Comprehension in his Report. He with great facility develops and simplifies the most Complicated Subjects. The funding the debts of the Individual States with the Others, is a masterly Stroke of Policy, and will establishe The Federal Government in the Hearts of the People. The Resources of the Nation stand more Clear, to be adapted to General purposes, as the Excegencies of Govermt may require. Reflecting on the feeble Attempts of the different States to establish a Revenue, and observing them repealing or Altering the Laws every Session, and giving so great advantage to Sheriff or Collector to prey upon the Poor, makes me in Some Measure apply to Hamilton what Mr Pope did to the Immortal Newton—

Resources and Revenue Laws lay hid in Night
’Twas said Let Hamilton be! and all was right.
The Report has already advanced the Credit of the Nation, and It is the general Wish of the people within my Circle, that it may be adopted.
The expostulations of Potowmack will make their appearance, after the Treasury and Militia Business is finishd. Extract “are we to be told says Mr Sedgewick that a Respectable State would not have adopted the Constitution, had they known the proceedings of this House to day.” Are Mr Sedgwicks Organs of hearing so delicate, that they cannot bear being impressd with the truth? If the Language displeases; remove the Cause, and the Effects will cease: Let mutual Attention and Concessions take place, Civilities will follow, and matters of Government will go on Smoothly and with Ease. I am with great Esteem Yours most Sinc[e]rely
Adam Stephen
